PER CURIAM.
Application for writ of supervisory control filed by Gerald F. Davis, an inmate of the Montana State Prison, appearing pro se.
The basis for this petition arises from the ease of State v. Gerald F. Davis, Defendant, presently being appealed to this Court. To prosecute such appeal this petitioner sought the appointment of counsel and counsel was appointed by the District Court for that purpose and is presently engaged in representing petitioner before this Court. Since petitioner is represented by counsel this Court will not entertain petitions filed personally since he has counsel for that purpose.
The petition is denied.